—In a proceeding pursuant to CPLR article 78 to compel disclosure of records allegedly in the possession of the respondent Nassau County Police Department, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated July 3, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the court did not err in dismissing his petition to compel the respondent to produce certain documents allegedly in its possession. The petitioner failed to show by more than speculation that all responsive documents were not produced (see, Mitchell v Slade, 173 AD2d 226; Matter of Corbin v Ward, 160 AD2d 596). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.